COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:         Justin Wayne Parris v. The State of Texas

Appellate case number:       01-14-00502-CR

Trial court case number:     1352699

Trial court:                 338th Judicial District Court of Harris County

       On March 12, 2015, this Court granted the pro se motion by the appellant, Justin
Wayne Parris, for a second 45-day extension to file his pro se response to his appointed
counsel’s Anders brief. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396,
1400 (1967). In that Order, because the appellant claimed that the reporter’s record was
incomplete and was missing any pre-trial suppression motion hearing, this Court directed
the trial clerk to file confirmation of delivery of the clerk’s record and to file any
supplemental clerk’s or reporter’s records containing any pre-trial suppression
motion/hearing records or a certification that there are no such records. On March 18,
2015, the trial clerk filed a certification in this Court confirming that a copy of the clerk’s
record had been delivered to appellant on January 23, 2015.
       Appellant, acting pro se, has filed a third motion, dated April 24, 2015, requesting
a final 30-day extension of time to file his pro se Anders brief response, which was
currently set at April 27, 2015, until after he receives the pre-trial suppression motion
hearing record. After a preliminary review of the clerk’s records, although it appears that
a motion to suppress was filed on July 17, 2012, in an earlier trial court cause number
1240104, that was later transferred into the current cause number, there is no indication
that the trial court ruled on the motion or held a suppression hearing. (C.R. at 150-52).
Nevertheless, because this Court’s March 12, 2015 Order was directed only at the trial
clerk and it is unclear whether a suppression hearing was held, the Court sua sponte
abates this appeal and orders the official court reporter, or any substitute reporter, to file
a supplemental reporter’s record of the suppression motion hearing in trial court cause
number 1240104/1352699, if any, or else file an information statement confirming that
no such record was taken, within 15 days of the date of this order.
       This appeal is abated, treated as a closed case, and removed from this Court’s
active docket. This appeal will be reinstated on this Court’s active docket after a
supplemental reporter’s record or information statement that complies with this Order is
filed with the Clerk of this Court. Accordingly, because the Court is abating this case,
appellant’s deadline to file his pro se Anders response, which was set at April 27, 2015, is
stayed until after reinstatement when this Court will consider appellant’s third motion for
an extension of time.


       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                     Acting individually      Acting for the Court

Date: May 7, 2015




                                             2